Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: withdrawal of the Restriction requirement in view of cancellation of the non-elected claims 1-12; withdrawal of 35 U.S.C. 112, second paragraph rejection of former claims 14, 15, 18 and 20-23 in view of applicant’s appropriate amendment of claims 14 and 18 and applicant’s persuasive arguments relating to the 35 U.S.C. 112, second paragraph rejection of the former claims 14, 15, 18 and 20-23; and withdrawal of prior art rejection of former claims 12-16 in view of: (a) applicant’s appropriate amendment of independent claim 12 so as to patentably define the claimed invention from that of the prior art of the record, and (b) applicant’s persuasive arguments relating to the amended claim 12 and original claim 20.
Claims 17-23 were indicated allowable, in the last office action, over prior art of the record. Newly added claims 21-23 are allowed due to their dependencies on claim 20. Newly added claims 22-28 are in condition for allowance since allowable limitations within independent claim 24 are substantially similar to that of claims 12 or claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879